Mr. Justice Scott delivered the opinion of the Court: Plaintiff in error was indicted for selling intoxicating liquors in a less quantity than one gallon, and on the trial was found guilty and sentenced to pay six several fines, amounting in the aggregate to $120. The second section of the “ Dram-shop ” act makes it unlawful for any person not having a license to keep a dram-shop, to sell intoxicating liquors for any purpose, in a less quantity than one gallon, or in any quantity to be drank on the premises or in or upon any place adjacent thereto. It is not claimed that defendant had any license to keep a “ dram-shop,” or any permit from the authorities of any village or city, as a druggist, to sell liquors for “ medicinal, mechanical, sacramental and chemical purposes.” On proof being made, as was done, that defendant had sold intoxicating liquors in less quantities than one gallon, prima facie the conviction was warranted by the law and the evidence. Whether a druggist, not having a permit to do so, may lawfully sell intoxicating liquors on a physician’s prescription, if the same were done in good faith, and the person for whose use the prescription was made was, in fact, sick, is a question that can not arise on this record, as there is not a particle of testimony that shows or tends to show that defendant, at the time he sold the liquors, or ever, was a druggist. The only testimony that indicates, in the remotest degree, the occupation of defendant is, that one of the witnesses says he was his “ family physician,” and, as such, prescribed for him. So far as this record discloses, the prescriptions introduced in evidence may have been a mere device to avoid the statute prohibiting the sale of intoxicating liquors. It does not appear that any of the witnesses who obtained the prescription were at all sick or needed medicine of any kind. The testimony so fully sustains the verdict that we need not remark upon the instructions, except to say that under the evidence they were far more liberal to the defence than defendant had any right to ask. The judgment must be affirmed. Judgment affirmed.